Filed with the Securities and Exchange Commission on April 30, 2010 1933 Act Registration File No. 333-86348 1940 Act File No. 811-21079 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 30 x And REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 32 x (Check Appropriate Box or Boxes) HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 (Address of Principal Executive Offices)(Zip Code) 1-866-569-2383 (Registrant's Telephone Number, Including Area Code) David B. Perkins Hatteras Alternative Mutual Funds, LLC 8540 Colonnade Center Drive, Suite 401 Raleigh, North Carolina 27615 (Name and Address of Agent for Service) WITH A COPY TO: Thomas R. Westle, Esq. Blank Rome LLP 405 Lexington Avenue New York, NY 10174 It is proposed that this filing will become effective x immediately upon filing pursuant to paragraph (b) o onpursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) o on pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment No. 30 to the Registration Statement of Hatteras Alternative Mutual Funds Trust (the “Trust”)is being filed to add the audited financial statements and certain related financial information for the fiscal year ended December 31, 2009, and to respond to Staff comments with respect to the Trust’s series:Alpha Hedged Strategies Fund and Beta Hedged Strategies Fund. ALPHA HEDGED STRATEGIES FUND Ticker Symbol: ALPHX (No Load) and APHCX (Class C) BETA HEDGED STRATEGIES FUND Ticker Symbol: BETAX (No load) and BETCX (Class C) INVESTMENT ADVISOR Hatteras Alternative Mutual Funds, LLC The asset allocator’s solution for alternative investmentsSM PROSPECTUS No Load and Class C Shares April 30, 2010 The U.S. Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. www.hatterasmutualfunds.com 1•877• 569•2382 Table of Contents TABLE OF CONTENTS SUMMARY SECTION 2 INVESTMENT OBJECTIVE, PRINCIPAL INVESTMENT STRATEGIES, POLICIES AND RELATED RISKS 20 FUND OF FUNDS STRUCTURE 26 MASTER/FEEDER FUND STRUCTURE 26 SHARE CLASSES 27 PORTFOLIO HOLDINGS INFORMATION 27 INVESTMENT ADVISOR 27 INVESTMENT SUB-ADVISORS 30 PORTFOLIO MANAGERS 34 DETERMINATIN OF NET ASSET VALUE 36 HOW TO PURCHASE SHARES 37 REDEMPTIONS 43 TOOLS TO COMBAT FREQUENT TRANSACTIONS 46 TAX STATUS, DIVIDENDS AND DISTRIBUTIONS 48 IMPORTANT INFORMATION REGARDING DIVIDENDS ON SHORT SALES AND INTEREST ON FUND BORROWING 49 FINANCIAL HIGHLIGHTS 51 INDEX DESCRIPTIONS 56 NOTICE OF PRIVACY POLICY & PRACTICES PN-1 SUMMARY SECTION ALPHA HEDGED STRATEGIES FUND (“Alpha”) Investment Objective Alpha seeks to achieve consistent returns with low correlation to traditional financial market indices while maintaining a high correlation to the Hedge Fund Research, Inc. (“HFRI”) Fund of Funds Composite Index. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) No Load Class C Maximum Sales Charge (Load) Imposed on Purchases None None Maximum Deferred Sales Charge (Load) None 1.00% Maximum Sales Charge (Load) Imposed on Reinvested Dividends and Other Distributions None None Redemption Fee None None Exchange Fee None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) No Load Class C Management Fees None None Distribution and Service (Rule 12b-1) Fees None 1.00% Other Expenses (includes Shareholder Services Fee, Operating Services Fee and Interest Expense and Dividends on Short Positions) 2.97% 2.72% Shareholder Services Fee 0.25% 0.00% Operating Services Fee 0.74% 0.74% Interest Expense and Dividends on Short Positions 1.98% 1.98% Acquired Fund Fees and Expenses 3.00% 3.00% Total Annual Fund Operating Expenses 5.97% 6.72% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Table of Contents TWO 1 Year 3 Years 5 Years 10 Years No Load Class C Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 54% of the average value of its portfolio. Principal Investment Strategies As a mutual fund of funds, the Fund pursues its investment objective by investing in other affiliated mutual funds (“Underlying Funds”).Alpha invests its assets with a weighting in the Underlying Funds consistent with its objective of achieving consistent returns with low correlation to traditional financial market indices such as the S&P 500Ò Index, while maintaining a high correlation to the HFRI Fund of Funds Composite Index. The Fund is classified as non-diversified.A non-diversified investment company may invest in the securities of fewer issuers than diversified portfolio funds at any one time.However, through its investments in multiple Underlying Funds, the Fund is expected to indirectly own a diversified portfolio.The Fund’s strategy to achieve its objective is to invest, indirectly through its investment in the Underlying Funds, at least 80% of its assets in publicly traded securities that afford strategic and tactical opportunities to employ hedged strategies. Other than assets temporarily invested for defensive purposes, the Fund’s assets will be invested in the Underlying Funds and not in equity, debt or derivative securities directly.The investment policies and restrictions with regard to investments and the associated risks set forth below and throughout this prospectus are those of the Underlying Funds and are applicable to the Fund as a result of the Fund’s investment in the Underlying Funds.The Fund’s performance and ability to achieve its objective relies on that of the Underlying Funds in which it invests. Table of Contents THREE The Fund has no policy with respect to the capitalization of issuers in which it may invest and thus may invest in securities of all market capitalizations (small, mid and large capitalization companies).These securities may include common and preferred stock, and other debt instruments including convertible debt, options and futures, as well as privately negotiated options.The Fund is not limited by maturity, duration or credit quality when investing in debt instruments. The Fund may take temporary defensive positions in high quality, U.S. short-term debt securities or other money market instruments in response to adverse market, economic, political or other conditions.The Fund may invest in foreign securities, depositary receipts relating to foreign securities and may enter into equity, interest rate, index and currency rate swap agreements.In connection with certain hedged strategies pursued by the Underlying Funds, their investments may be in foreign securities.The Fund may invest a substantial portion of its assets in securities that are not publicly traded, but that are eligible for purchase and sale by certain qualified institutional buyers pursuant to Rule144A under the Securities Act of 1933, as amended, as well as other restricted securities.While the Fund may invest a substantial portion of its assets in restricted securities, it may not invest more than 15% of its net assets in illiquid securities.The Underlying Funds may also invest up to 100% of their assets in shares of other investment companies that invest in the types of securities mentioned above, including shares of exchange-traded funds (“ETFs”). Hatteras Alternative Mutual Funds, LLC (the “Advisor”) seeks to utilize multiple Underlying Funds, rather than a single portfolio, that employ various investment strategies whose performance is not correlated with major financial market indices.Each Underlying Fund is an affiliated registered investment company that is not publicly offered.The Advisor believes that the use of such Underlying Funds may mitigate losses in generally declining markets because the Funds will be invested in multiple Underlying Funds each managed by one or more sub-advisors utilizing non-correlated strategies.However, there can be no assurance that losses will be avoided.Investment strategies that have historically been non-correlated or demonstrated low correlations to one another or to major world financial market indices may become correlated at certain times, such as during a liquidity crisis in global financial markets.During such periods, certain hedging strategies may cease to function as anticipated.Brief descriptions of the major absolute return strategies to be employed by the Underlying Funds are included in the list below. • Long/Short Equity - This strategy employs long and short trading in common stock and preferred stock of U.S. and foreign issuers and attempts to achieve capital appreciation. • Market Neutral Equity - This strategy is designed to exploit equity market inefficiencies, which involves being simultaneously invested in long and short matched equity portfolios generally of the same size, usually in the same market and attempts to achieve capital appreciation. Table of Contents FOUR • Relative Value - This strategy is designed to take advantage of perceived discrepancies in the market prices of certain convertible bond, common stock, fixed income and derivative securities and attempts to achieve current income, capital preservation and capital appreciation. • Event Driven - This strategy is designed to invest in securities whose prices are or will be impacted by a corporate event and attempts to achieve capital appreciation. Principal Risks of Investing in the Fund Losing all or a portion of your investment is a risk of investing in the Fund.The following additional risks could affect the value of your investment: · Aggressive Investment Risks:The Underlying Funds may employ investment strategies that involve greater risks than the strategies used by typical mutual funds, including short sales (which involve the risk of an unlimited increase in the market of the security sold short, which could result in a theoretically unlimited loss), leverage and derivative transactions. Although many of the Underlying Funds use hedged strategies, there is no assurance that hedged strategies will protect against losses or perform better than non-hedged strategies, and some Underlying Funds may use long only or short only strategies. The strategies employed by the Fund generally will emphasize hedged positions rather than non-hedged positions in securities and derivatives in an effort to protect against losses due to general movements in market prices; however, no assurance can be given that such hedging will be successful or that consistent returns will be achieved. · Arbitrage Trading Risks: The principal risk associated with the Underlying Funds’ arbitrage investment strategies is that the underlying relationships between securities in which the Underlying Funds take investment positions may change in an adverse manner, in which case the Underlying Funds may realize losses. · Short Sale/Put and Call Options Risks: The Underlying Funds may engage in various hedging practices, which entail substantial risks. For example, merger arbitrage strategies generally involve purchasing the shares of an announced acquisition target company at a discount to their expected value upon completion of the acquisition. If an acquisition is called off or otherwise not completed, each Underlying Fund may realize losses on the shares of the target company it acquired and on its short position in the acquirer’s securities. Also, options transactions involve special risks that may make it difficult or impossible to unwind a position when an Underlying Fund desires. Table of Contents FIVE · Derivative Securities Risks: The Underlying Funds may invest in derivative securities. These are financial instruments that derive their performance from the performance of an underlying asset, index, and interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, depending upon the characteristics of a particular derivative. Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in a derivative could have a large potential impact on the performance of the Underlying Funds and therefore the Funds. The Underlying Funds could experience a loss if derivatives do not perform as anticipated, or are not correlated with the performance of other investments which they are used to hedge or if the Underlying Funds are unable to liquidate a position because of an illiquid secondary market. The market for many derivatives is, or suddenly can become, illiquid. Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for derivatives. · Options and Futures Risks: The Underlying Funds may invest in options and futures contracts. The Underlying Funds also may invest in so-called “synthetic options” or other derivative instruments written by broker-dealers or other financial intermediaries. Options transactions may be effected on securities exchanges or in the over the counter market. When options are purchased over the counter, the Underlying Funds bear the risk that the counter-party that wrote the option will be unable or unwilling to perform its obligations under the option contract. Such options may also be illiquid, and in such cases, the Underlying Funds may have difficulty closing out their positions. To read about additional information concerning this particular risk, please see “Options and Futures Risks” in “Additional Investment Risks” below. · Smaller Capitalization Risks: The Underlying Funds may invest in securities without regard to market capitalization. Investments in securities of smaller companies may be subject to more abrupt or erratic market movements then larger, more established companies, because these securities typically are traded in lower volume and issuers are more typically subject to changes in earnings and future earnings prospects. · Credit Risk: Debt obligations are generally subject to the risk that the issuer may be unable to make principal and interest payments when they are due. There is also the risk that the securities could lose value because of a loss of confidence in the ability of the borrower to pay back debt. Non-investment grade debt—also known as “high-yield bonds” and “junk bonds”—have a higher risk of default and tend to be less liquid than higher-rated securities. Table of Contents SIX · Interest Rate Risk: Fixed income securities are subject to the risk that the securities could lose value because of interest rate changes. For example, bonds tend to decrease in value if interest rates rise. Debt obligations with longer maturities sometimes offer higher yields, but are subject to greater price shifts as a result of interest rate changes than debt obligations with shorter maturities. · Swap Agreement Risks: The Underlying Funds may enter into equity, interest rate, index, credit default and currency rate swap agreements. Swap agreements are two-party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than a year. In a standard swap transaction, two parties agree to exchange the returns earned on specific assets, such as the return on, or increase in value of, a particular dollar amount invested at a particular interest rate, in a particular foreign currency, or in a “basket” of securities representing a particular index. A swap contract may not be assigned without the consent of the counter-party, and may result in losses in the event of a default or bankruptcy of the counter-party. · Foreign Securities Risks: The Underlying Funds may invest in foreign securities, foreign currency contracts and depository receipts relating to foreign securities. Investments in foreign financial markets, including developing countries, present political, regulatory and economic risks which are significant and which may differ in kind and degree from the risks presented by investments in the U.S. financial markets. These may include changes in foreign currency exchange rates or controls, greater price volatility, differences in accounting standards and policies and in the type and nature of disclosures required to be provided by foreign issuers, substantially less liquidity, controls on foreign investment, and limitations on repatriation of invested capital. The exposure of the Underlying Funds to developing country financial markets may involve greater risk than a portfolio that invests only in developed country financial markets. · Non-Diversification Risk: A fund that is a non-diversified investment company means that more of a fund’s assets may be invested in the securities of a single issuer than a diversified investment company.This may make the value of a fund’s shares more susceptible to certain risk than shares of a diversified investment company.As a non-diversified fund, the Fund has greater potential to realize losses upon the occurrence of adverse events affecting a particular issuer. Table of Contents SEVEN Performance The following performance information indicates some of the risks of investing in the Fund.The bar chart illustrates the variability of the Fund’s returns by showing changes in the Fund’s performance from year to year.The table illustrates how the Fund’s average annual returns for 1 and 5 years and since inception compared with those of a broad measure of market performance.The Fund’s past performance, before and after taxes, does not necessarily indicate how it will perform in the future.Updated performance information is available by calling the Fund toll-free at 1-877-569-2382. Calendar Year Total Returns As of December 31, 2009 During the period of time shown in the bar chart, the Fund’s No Load shares’ highest quarterly return was 10.05% for the quarter ended June 30, 2009, and the lowest quarterly return was -18.65% for the quarter ended December 31, 2008. Table of Contents EIGHT Average Annual Total Returns For the Periods Ended December 31, 2009 No Load Shares One Year Five Year Since Inception(1) Since Inception(2) Return Before Taxes 18.95% -0.21% 2.20% N/A Return After Taxes on Distributions 16.51% -1.12% 1.56% N/A Return After Taxes on Distributions and Sale of Fund Shares 12.32% -0.60% 1.59% N/A Class C Shares Return Before Taxes 18.13% N/A N/A -3.53% S&P 500® Index (reflects no deduction for fees, expenses, or taxes) 26.46% 0.42% 6.17% -1.61% HFRI Fund of Funds Composite Index (reflects no deduction for fees, expenses, or taxes) 11.16% 2.72% 4.56% 0.67% HFRI Fund of Funds Conservative Index(3) (reflects no deduction for fees, expenses, or taxes) 9.46% 1.63% 3.44% -0.45% Barclays Capital Aggregate Bond Index(3) (reflects no deduction for fees, expenses, or taxes) 5.93% 4.97% 4.82% 6.39% 90-day Treasury bill(3) (reflects no deduction for fees, expenses, or taxes) 0.14% 2.80% 2.31% 2.36% No Load Shares commenced operations on September 23, 2002. Class C Shares commenced operations on August1,2006. The HFRI Fund of Funds Composite Index is a broader based, more diversified Fund of Funds Index that encompasses a more representative sample of strategies utilized in the Fund than the HFRI Fund of Funds Conservative Index, Barclays Capital Aggregate Bond Index and 90 Day T-Bill and therefore, the Fund is discontinuing the use of these indices. After–tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.Furthermore, the after-tax returns are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs. Management Investment Advisor:Hatteras Alternative Mutual Funds, LLC is the investment advisor of the Fund. Table of Contents NINE Portfolio Managers:The Fund is managed by a team of portfolio managers. Portfolio Managers Years of Service with the Fund Primary Title Michael P. Hennen, CFA Director of Public Investments Robert Murphy, CFA, FRM, CAIA Director of Risk Management Michael E. Portnoy 8 Vice President of Public Investments Mark R. Tonucci 8 Vice President of Public Investments Lee W. Schultheis 8 President, Mutual Funds Division Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (Alpha Hedged Strategies Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701), by telephone at 1-877-569-2382, or through a financial intermediary.Investors who wish to purchase or redeem Fund shares through a broker-dealer should contact the broker-dealer directly.The minimum initial and subsequent investment amounts are shown below. Type of Account To Open Your Account To Add to Your Account Regular Retirement Accounts Automatic Investment Plan You may invest in the Funds through brokers or agents who have entered into selling agreements with the Fund’s distributor.The brokers or agents may set their own initial and subsequent investment minimums. Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank or financial advisor), the Fund and/or its Advisor may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents TEN BETA HEDGED STRATEGIES FUND (“Beta”) Investment Objective Beta seeks to achieve consistent absolute returns with moderate correlation to traditional financial market indices. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) No Load Class C Maximum Sales Charge (Load) Imposed on Purchases None None Maximum Deferred Sales Charge (Load) None 1.00% Maximum Sales Charge (Load) Imposed on Reinvested Dividends and Other Distributions None None Redemption Fee None None Exchange Fee None None Maximum Account Fee None None Annual Fund Operating Expenses (expenses thatyou pay each year as a percentage of the value of your investments) No Load Class C Management Fees None None Distribution and Service (Rule 12b-1) Fees None 1.00% Total Other Expenses (includes Shareholder Services Fee, Operating Services Fee and Interest Expense and Dividends on Short Positions) 1.82% 1.57% Shareholder Services Fee 0.25% 0.00% Operating Services Fee 0.74% 0.74% Interest Expenses and Dividends on Short Positions 0.83% 0.83% Acquired Fund Fees and Expenses 3.00% 3.00% Total Annual Fund Operating Expenses 4.82% 5.57% Table of Contents ELEVEN Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years No Load Class C Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 82% of the average value of its portfolio. Principal Investment Strategies As a mutual fund of funds, the Fund pursues its investment objective by investing in other affiliated mutual funds (“Underlying Funds”). The Fund is classified as non-diversified.A non-diversified investment company may invest in the securities of fewer issuers than diversified portfolio funds at any one time.However, through its investments in multiple Underlying Funds, the Fund is expected to indirectly own a diversified portfolio.The Fund’s strategy to achieve its objective is to invest, indirectly through its investment in the Underlying Funds, at least 80% of its assets in publicly traded securities that afford strategic and tactical opportunities to employ hedged strategies. Other than assets temporarily invested for defensive purposes, the Fund’s assets will be invested in the Underlying Funds and not in equity, debt or derivative securities directly.The investment policies and restrictions with regard to investments and the associated risks set forth below and throughout this prospectus are those of the Underlying Funds and are applicable to the Fund as a result of the Fund’s investment in the Underlying Funds.The Fund’s performance and ability to achieve its objective relies on that of the Underlying Funds in which it invests. Table of Contents TWELVE The Fund has no policy with respect to the capitalization of issuers in which it may invest and thus may invest in securities of all market capitalizations (small, mid and large capitalization companies).These securities may include common and preferred stock, and other debt instruments including convertible debt, options and futures, as well as privately negotiated options.The Fund is not limited by maturity, duration or credit quality when investing in debt instruments. The Fund may take temporary defensive positions in high quality, U.S. short-term debt securities or other money market instruments in response to adverse market, economic, political or other conditions.The Fund may invest in foreign securities, depositary receipts relating to foreign securities and may enter into equity, interest rate, index and currency rate swap agreements.In connection with certain hedged strategies pursued by the Underlying Funds, their investments may be in foreign securities.The Fund may invest a substantial portion of its assets in securities that are not publicly traded, but that are eligible for purchase and sale by certain qualified institutional buyers pursuant to Rule 144A under the Securities Act of 1933, as amended, as well as other restricted securities.While the Fund may invest a substantial portion of its assets in restricted securities, it may not invest more than 15% of its net assets in illiquid securities.The Underlying Funds may also invest up to 100% of their assets in shares of other investment companies that invest in the types of securities mentioned above, including shares of exchange-traded funds (“ETFs”). The Advisor seeks to utilize multiple Underlying Funds, rather than a single portfolio, that employ various investment strategies whose performance is not correlated with major financial market indices.Each Underlying Fund is an affiliated registered investment company that is not publicly offered.The Advisor believes that the use of such Underlying Funds may mitigate losses in generally declining markets because the Fund will be invested in multiple Underlying Funds each managed by one or more sub-advisors utilizing non-correlated strategies.However, there can be no assurance that losses will be avoided.Investment strategies that have historically been non-correlated or demonstrated low correlations to one another or to major world financial market indices may become correlated at certain times, such as during a liquidity crisis in global financial markets.During such periods, certain hedging strategies may cease to function as anticipated.Brief descriptions of the investment strategies to be employed by the Underlying Funds are included in the list below. • Long/Short Equity- This strategy employs long and short trading in common stock and preferred stock of U.S. and foreign issuers and attempts to achieve capital appreciation. • Relative Value - This strategy is designed to take advantage of perceived discrepancies in the market prices of certain convertible bond, common stock, fixed income and derivative securities and attempts to achieve current income, capital preservation and capital appreciation. Table of Contents THIRTEEN • Event Driven - This strategy is designed to invest in securities whose prices are or will be impacted by a corporate event and attempts to achieve capital appreciation. Principal Risks of Investing in the Fund Losing all or a portion of your investment is a risk of investing in the Fund.The following additional risks could affect the value of your investment: · Aggressive Investment Risks:The Underlying Funds may employ investment strategies that involve greater risks than the strategies used by typical mutual funds, including short sales (which involve the risk of an unlimited increase in the market of the security sold short, which could result in a theoretically unlimited loss), leverage and derivative transactions. Although many of the Underlying Funds use hedged strategies, there is no assurance that hedged strategies will protect against losses or perform better than non-hedged strategies, and some Underlying Funds may use long only or short only strategies. The investment strategies employed by the Fund generally will emphasize hedged positions rather than non-hedged positions in securities and derivatives in an effort to protect against losses due to general movements in market prices; however, no assurance can be given that such hedging will be successful or that consistent returns will be achieved. · Arbitrage Trading Risks: The principal risk associated with the Underlying Funds’ arbitrage investment strategies is that the underlying relationships between securities in which the Underlying Funds take investment positions may change in an adverse manner, in which case the Underlying Funds may realize losses. · Short Sale/Put and Call Options Risks: The Underlying Funds may engage in various hedging practices, which entail substantial risks. For example, merger arbitrage strategies generally involve purchasing the shares of an announced acquisition target company at a discount to their expected value upon completion of the acquisition. If an acquisition is called off or otherwise not completed, each Underlying Fund may realize losses on the shares of the target company it acquired and on its short position in the acquirer’s securities. Also, options transactions involve special risks that may make it difficult or impossible to unwind a position when an Underlying Fund desires. · Derivative Securities Risks: The Underlying Funds may invest in derivative securities. These are financial instruments that derive their performance from the performance of an underlying asset, index, and interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, depending upon the characteristics of a particular derivative. Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in a derivative could have a large potential impact on the performance of the Underlying Funds and therefore the Funds. The Underlying Funds could experience a loss if derivatives do not perform as anticipated, or are not correlated with the performance of other investments which they are used to hedge or if the Underlying Funds are unable to liquidate a position because of an illiquid secondary market. The market for many derivatives is, or suddenly can become, illiquid. Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for derivatives. Table of Contents FOURTEEN · Options and Futures Risks: The Underlying Funds may invest in options and futures contracts. The Underlying Funds also may invest in so-called “synthetic options” or other derivative instruments written by broker-dealers or other financial intermediaries. Options transactions may be effected on securities exchanges or in the over the counter market. When options are purchased over the counter, the Underlying Funds bear the risk that the counter-party that wrote the option will be unable or unwilling to perform its obligations under the option contract. Such options may also be illiquid, and in such cases, the Underlying Funds may have difficulty closing out their positions. To read about additional information concerning this particular risk, please see “Options and Futures Risks” in “Additional Investment Risks” below. · Smaller Capitalization Risks: The Underlying Funds may invest in securities without regard to market capitalization. Investments in securities of smaller companies may be subject to more abrupt or erratic market movements then larger, more established companies, because these securities typically are traded in lower volume and issuers are more typically subject to changes in earnings and future earnings prospects. · Credit Risk: Debt obligations are generally subject to the risk that the issuer may be unable to make principal and interest payments when they are due. There is also the risk that the securities could lose value because of a loss of confidence in the ability of the borrower to pay back debt. Non-investment grade debt—also known as “high-yield bonds” and “junk bonds”—have a higher risk of default and tend to be less liquid than higher-rated securities. · Interest Rate Risk: Fixed income securities are subject to the risk that the securities could lose value because of interest rate changes. For example, bonds tend to decrease in value if interest rates rise. Debt obligations with longer maturities sometimes offer higher yields, but are subject to greater price shifts as a result of interest rate changes than debt obligations with shorter maturities. Table of Contents FIFTEEN · Swap Agreement Risks: The Underlying Funds may enter into equity, interest rate, index, credit default and currency rate swap agreements. Swap agreements are two-party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than a year. In a standard swap transaction, two parties agree to exchange the returns earned on specific assets, such as the return on, or increase in value of, a particular dollar amount invested at a particular interest rate, in a particular foreign currency, or in a “basket” of securities representing a particular index. A swap contract may not be assigned without the consent of the counter-party, and may result in losses in the event of a default or bankruptcy of the counter-party. · Foreign Securities Risks: The Underlying Funds may invest in foreign securities, foreign currency contracts and depository receipts relating to foreign securities. Investments in foreign financial markets, including developing countries, present political, regulatory and economic risks which are significant and which may differ in kind and degree from the risks presented by investments in the U.S. financial markets. These may include changes in foreign currency exchange rates or controls, greater price volatility, differences in accounting standards and policies and in the type and nature of disclosures required to be provided by foreign issuers, substantially less liquidity, controls on foreign investment, and limitations on repatriation of invested capital. The exposure of the Underlying Funds to developing country financial markets may involve greater risk than a portfolio that invests only in developed country financial markets. · Non-Diversification Risk: A fund that is a non-diversified investment company means that more of a fund’s assets may be invested in the securities of a single issuer than a diversified investment company.This may make the value of a fund’s shares more susceptible to certain risk than shares of a diversified investment company.As a non-diversified fund, the Fund has greater potential to realize losses upon the occurrence of adverse events affecting a particular issuer. Table of Contents SIXTEEN Performance The following performance information indicates some of the risks of investing in the Fund.The bar chart illustrates the variability of the Fund’s No Load shares’ returns by showing changes in the Fund’s performance from year to year.The table illustrates how the Fund’s average annual returns for 1 year and since inception compare with those of a broad measure of market performance, as well as indexes that reflect the market sectors in which the Fund invests.The Fund’s past performance, before and after taxes, does not necessarily indicate how it will perform in the future.Updated performance information is available on the Fund’s website at www.hatterasmutualfunds.com or by calling the Fund toll-free at 1-877-569-2382. Calendar Year Total Return As of December 31, 2009 During the period of time shown in the bar chart, the Fund’s No Load shares’ highest quarterly return was 11.93% for the quarter ended September30, 2009, and the lowest quarterly return was -19.63% for the quarter ended December31, 2008. Table of Contents SEVENTEEN Average Annual Total Returns For the Periods Ended December 31, 2009 One Year Since Inception(1) Since Inception(2) No Load Shares Return Before Taxes 23.34% -4.97% N/A Return After Taxes on Distributions 23.34% -5.42% N/A Return After Taxes on Distributions and Sale of Fund Shares 15.17% -4.31% N/A Class C Shares Return Before Taxes 22.54% N/A -3.78% S&P 500® Index (reflects no deduction for fees, expenses, or taxes) 26.46% -2.20% -1.61% HFRI Fund of Funds Strategic Index (reflects no deduction for fees, expenses, or taxes) 13.25% -0.39% 0.91% 90-day Treasury bill (reflects no deduction for fees, expenses, or taxes) 0.14% 2.54% 2.36% No Load Shares commenced operations on April 28, 2006. Class C Shares commenced operations on August1,2006. After–tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.Furthermore, the after-tax returns are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs.The “Return After Taxes on Distributions and Sale of Fund Shares” is higher than the other return figures because they include the effect of a tax benefit an investor may receive from the capital losses that may have been incurred by an investor in connection with the sale of Fund shares. Management Investment Advisor:Hatteras Alternative Mutual Funds, LLC is the investment advisor of the Fund. Table of Contents EIGHTEEN Portfolio Managers:The Fund is managed by a team of portfolio managers. Portfolio Managers Years of Service with the Fund Primary Title Michael P. Hennen, CFA Director of Public Investments Robert Murphy, CFA, FRM, CAIA Director of Risk Management Michael E. Portnoy 4 Vice President of Public Investments Mark R. Tonucci 4 Vice President of Public Investments Lee W. Schultheis 4 President, Mutual Funds Division Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (Beta Hedged Strategies Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701), by telephone at 1-877-569-2382, or through a financial intermediary.Investors who wish to purchase or redeem Fund shares through a broker-dealer should contact the broker-dealer directly.The minimum initial and subsequent investment amounts are shown below. Type of Account To Open Your Account To Add to Your Account Regular Retirement Accounts Automatic Investment Plan You may invest in the Funds through brokers or agents who have entered into selling agreements with the Funds’ distributor.The brokers or agents may set their own initial and subsequent investment minimums. Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank or financial advisor), the Fund and/or its Advisor may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents NINETEEN INVESTMENT OBJECTIVE, PRINCIPAL INVESTMENT STRATEGIES, POLICIES AND RELATED RISKS Hatteras Alternative Mutual Funds Trust (the “Trust”) currently offers two funds to investors — Alpha Hedged Strategies Fund (“Alpha”) and Beta Hedged Strategies Fund (“Beta”) (each, a “Fund”).Alpha seeks to achieve consistent returns with low correlation to traditional financial market indices.Beta seeks to achieve consistent absolute returns with moderate correlation to traditional financial market indices.As with any mutual fund, there can be no guarantee that the investment objective of either Fund will be achieved. This prospectus has information you should know before investing.Please read it carefully and keep it with your investment records. Investment Advisor Hatteras Alternative Mutual Funds, LLC Investment Sub-Advisors to Underlying Funds Alpha Equity Management, LLC AlphaStream Capital Management, LLC Aristos Capital Management, LLC Concise Capital Management, LP FrontFour Capital Group, LLC GAMCO Asset Management, Inc. Goldberg Advisors, LLC KDC Investment Management, LP Nicholas Investment Partners, L.P. OMT Capital Management, LLC Osage Energy Partners, L.P. Phineus Partners L.P. Simran Capital Management, LLC Smith Breeden Associates, Inc. Sunnymeath Asset Management, Inc. Tiburon Capital Management, LLC TWIN Capital Management, Inc. Zacks Investment Management, Inc. The Trust has obtained an exemptive order from the Securities and Exchange Commission (“SEC”) that permits the Advisor, subject to approval by the Trust’s Board of Trustees, to change sub-advisors engaged by the Advisor to conduct the investment programs of each Fund without shareholder approval. Table of Contents TWENTY Investment Objectives The Alpha Hedged Strategies Fund seeks to achieve consistent returns with low correlation to traditional financial market indices. The Beta Hedged Strategies Fund seeks to achieve consistent absolute returns with moderate correlation to traditional financial market indices.Each Fund’s investment objective may be changed without shareholder approval. Principal Investment Strategies and Policies To achieve its investment objective, each Fund, under normal market conditions, will invest at least 80% of its total assets in securities that afford strategic and tactical opportunities to employ relative value and arbitrage-trading strategies in a variety of publicly traded securities.The Fund will provide shareholders with 60 days’ notice before changing this 80% investment policy, which policy may be changed without shareholder vote.The securities held by each Fund may include common and preferred stock, nonconvertible and convertible debt, options and futures contracts, privately negotiated options, and shares of investment companies.Each Fund seeks to achieve its objective by allocating its assets among a professionally selected group of Underlying Funds that employ a variety of investment techniques and strategies. By allocating its assets among a number of Underlying Funds, each Fund seeks to achieve its investment objective with less risk and lower volatility than if each Fund utilized a single manager or single strategy approach. The Advisor believes that allocating among dissimilar investment styles that utilize different trading strategies and securities provides greater diversification against any market or sector related event volatility.Such a non-correlative approach among styles is expected to mitigate near-term volatility, as volatility in one sector or style may be offset by lack of volatility or volatility in the opposite direction in another sector or style. As a fund of funds, each Fund seeks to achieve its investment objective by investing in other affiliated mutual funds, the Underlying Funds.Each Fund is classified as non-diversified and, therefore, is not required to maintain, as to 75% of its assets, 5% or less of its assets in any single issuer. The Advisor seeks to utilize Underlying Funds that employ various investment strategies whose performance is not correlated with major financial market indices.Although the Advisor believes that the use of different trading strategies and securities provides greater diversification that may mitigate losses in generally declining markets, there can be no assurance that losses will be avoided.Investment strategies that have historically been non-correlated or demonstrated low correlation to one another or to major world financial market indices may become correlated at certain times, such as during a liquidity crisis in global financial markets.During such periods, certain hedging strategies may cease to function as anticipated.The major investment strategies to be employed include: Table of Contents TWENTY-ONE • Long/Short Equity • Market Neutral Equity • Relative Value • Event Driven The Advisor selects Sub-Advisors for the Underlying Funds and allocates the assets of each Fund among its respective Sub-Advisors.The Advisor reviews a wide range of factors in evaluating each Sub-Advisor including, but not limited to, past investment performance during various market conditions, investment strategies and processes used, structures of portfolios and risk management procedures, reputation, experience and training of key personnel, correlation of results with other Sub-Advisors, assets under management and number of clients.As part of its due diligence process, the Advisor conducts a comprehensive review of each Sub-Advisor, its investment process and organization.The Advisor conducts interviews with each Sub-Advisor’s personnel as well as interviews with third party references and industry sources. Under normal circumstances the Advisor generally expects to allocate the assets of each Fund among various Underlying Funds at any given time. The Advisor regularly evaluates each Sub-Advisor to determine whether its investment program is consistent with the investment objective of each Fund and whether its investment performance is satisfactory.The Advisor may, subject to the approval of the Board of Trustees, change Sub-Advisors engaged by the Advisor to conduct the investment programs of the Funds without shareholder approval. Investment Strategies Relative Value This strategy is designed to take advantage of perceived discrepancies in the market prices of certain convertible bond, common stock, fixed income and derivative securities.This strategy attempts to achieve current income, capital preservation and capital appreciation. Event Driven This strategy is designed to invest in securities whose prices are or will be impacted by a corporate event.This strategy attempts to achieve capital appreciation. Long/Short Equity This strategy employs long and short trading in common stock, and preferred stock of U.S. and foreign issuers.This strategy attempts to achieve capital appreciation. Table of Contents TWENTY-TWO Market Neutral Equity This strategy is designed to exploit equity market inefficiencies, which involves being simultaneously invested in long and short matched equity portfolios generally of the same size, usually in the same market.This strategy attempts to achieve capital appreciation. Other Investment Strategies The Underlying Funds also have the ability to employ strategies including (a) lending their portfolio securities to brokers, dealers and financial institutions; (b) borrowing money from banks or other financial institutions to purchase securities; and (c) investing in warrants, options and futures, reverse repurchase agreements, initial public offerings, restricted securities, and other investment companies. Additional Investment Risks In addition to the Principal Risks of the Funds listed above in the Risk/Return Summary, investing in the Funds may involve the following additional risks: • Securities Lending Risks: The Underlying Funds may lend securities from the portfolio to brokers, dealers and financial institutions (but not individuals) in order to increase the return on its portfolio. The principal risk of portfolio lending is potential default or insolvency of the borrower. In either of these cases, the Underlying Funds could experience delays in recovering securities or collateral or could lose all or part of the value of the loaned securities. • Warrants Risks: The Underlying Funds may invest in warrants, which are derivative instruments that permit, but do not obligate, the holder to purchase other securities. Warrants do not carry with them any right to dividends or voting rights. A warrant ceases to have value if it is not exercised prior to its expiration date. • Reverse Repurchase Agreement Risks: The Underlying Funds may invest in reverse repurchase agreements, which involve a sale of a security to a bank or securities dealer and each Underlying Fund’s simultaneous agreement to repurchase the security for a fixed price, reflecting a market rate of interest, on a specific date. These transactions involve a risk that the other party to a reverse repurchase agreement will be unable or unwilling to complete the transaction as scheduled, which may result in a loss to the Underlying Funds. Reverse repurchase agreements are a form of leverage, which also may increase the volatility of the Underlying Funds. • Borrowing Risks: Because the Funds and Underlying Funds may borrow money from banks or other financial institutions to purchase securities, commonly referred to as “leveraging,” each Fund’s exposure to fluctuations in the prices of these securities is increased in relation to each Fund’s capital. Each Fund’s borrowing activities will exaggerate any increase or decrease in the NAV per share of each Fund. In addition, the interest which each Fund must pay on borrowed money, together with any additional fees to maintain a line of credit or any minimum average balances required to be maintained, are additional costs which will reduce or eliminate any net investment profits. Unless profits on assets acquired with borrowed funds exceed the costs of borrowing, the use of borrowing will diminish the investment performance of each Fund compared with what it would have been without borrowing. Table of Contents TWENTY-THREE • High Portfolio Turnover Rate Risk: Each Underlying Fund’s and each Fund’s investment strategy may result in high turnover rates.In addition, each Underlying Fund’s and each Fund’s portfolio turnover rate may increase in response to meeting liquidity needs or increased market volatility, or both.A high portfolio turnover rate may increase each Underlying Fund’s and respectively, each Fund’s short-term capital appreciation and increase brokerage commission costs. To the extent that each Underlying Fund and each Fund experiences an increase in brokerage commissions due to a higher turnover rate, the performance of each Underlying Fund and respectively, each Fund could be negatively impacted by the increased expenses incurred by each Underlying Fund and respectively, each Fund. Rapid portfolio turnover also exposes shareholders to a higher current realization of capital gains and this could cause you to pay higher taxes. • Initial Public Offerings Risks: The Underlying Funds may purchase securities of companies in initial public offerings. Special risks associated with these securities may include a limited number of shares available for trading, unseasoned trading, lack of investor knowledge of the company and limited operating history. These factors may contribute to substantial price volatility for the shares of these companies. The limited number of shares available for trading in some initial public offerings may make it more difficult for the Underlying Funds to buy or sell significant amounts of shares without unfavorable impact on prevailing market prices. Some companies in initial public offerings are involved in relatively new industries or lines of business, which may not be widely understood by investors. Some of these companies may be undercapitalized or regarded as developmental stage companies without revenues or operating income, or the near-term prospects of achieving them. • Restricted Securities Risks: The Underlying Funds may invest without limit in securities that are subject to restrictions on resale, such as Rule 144A securities.Rule 144A securities are securities that have been privately placed but are eligible for purchase and sale by certain qualified institutional buyers such as the Underlying Funds under Rule144A under the Securities Act of 1933, as amended.Under the supervision of its Board of Trustees, the Underlying Funds will determine whether securities purchased under Rule 144A are illiquid.The Underlying Funds are restricted to investing no more than 15% of their total assets in securities that are illiquid; that is, not readily marketable.If it is determined that qualified institutional buyers are unwilling to purchase these securities, the percent of each Underlying Fund’s assets invested in illiquid securities would increase. • Shares of Other Investment Companies Risks:The Funds and Underlying Funds may invest in or sell short shares of other investment companies, including exchange traded funds (“ETFs”) as a means to pursue their investment objectives.As a result of this policy, your cost of investing in theFunds will generally be higher than the cost of investing directly in the underlying fund shares.You will indirectly bear fees and expenses charged by the underlying funds in addition to eachFund’s direct fees and expenses.Furthermore, the use of this strategy could affect the timing, amount and character of distributions to you and therefore may increase the amount of taxes payable by you. Table of Contents TWENTY-FOUR • Real Estate Investment Trust Risks:Investments in Real Estate Investment Trusts (“REIT(s)”) by an Underlying Fund will subject it to various risks. REIT share prices are likely to decline because of adverse developments affecting the real estate industry and real property values. In general, real estate values can be affected by a variety of factors, including supply and demand for properties, the economic health of the country or of different regions, and the strength of specific industries that rent properties. REITs often invest in highly leveraged properties.In addition, returns from REITs, which typically are small or medium capitalization stocks, will trail returns from the overall stock market.Furthermore, changes in interest rates may hurt real estate values or make REIT shares less attractive than other income producing investments.REITs are also subject to heavy cash flow dependency, defaults by borrowers and self-liquidation. Qualification as a REIT under the Internal Revenue Code in any particular year is a complex analysis that depends on a number of factors.There can be no assurance that the entities in which an Underlying Fund invests with the expectation that they will be taxed as a REIT will qualify as a REIT. An entity that fails to qualify as a REIT would be subject to a corporate level tax, would not be entitled to a deduction for dividends paid to its shareholders and would not pass through to its shareholders the character of income earned by the entity. If the Underlying Fund were to invest in an entity that failed to qualify as a REIT, such failure could drastically reduce the Underlying Fund’s yield on that investment. REITs can be classified as equity REITs, mortgage REITs and hybrid REITs. Equity REITs invest primarily in real property and earn rental income from leasing those properties. They may also realize gains or losses from the sale of properties. Equity REITs will be affected by conditions in the real estate rental market and by changes in the value of the properties they own. Mortgage REITs invest primarily in mortgages and similar real estate interests and receive interest payments from the owners of the mortgaged properties. They are paid interest by the owners of the financed properties. Mortgage REITs will be affected by changes in creditworthiness of borrowers and changes in interest rates. Hybrid REITs invest both in real property and in mortgages. Equity and mortgage REITs are dependent upon management skills, may not be diversified and are subject to the risks of financing projects. • Healthcare/Biotechnology Sector Risks:Companies within the healthcare and biotechnology industries invest heavily in research and development which may not necessarily lead to commercially successful products or may lead to products that become obsolete quickly.The healthcare and biotechnology sector is also subject to increased governmental regulation which may delay or inhibit the release of new products.Many healthcare and biotech companies are dependent upon their ability to use and enforce intellectual property rights and patents. Any impairment of such rights may have adverse financial consequences.Healthcare and biotech stocks, especially those of smaller, less-seasoned companies, tend to be more volatile than the overall market. Healthcare and biotech companies can be significantly affected by technological change and obsolescence, product liability lawsuits and consequential high insurance costs.As a result, investments in the health and biotechnology segments include the risk that the economic prospects, and the share prices, of healthcare and biotechnology companies can fluctuate dramatically due to changes in the regulatory or competitive environments. Table of Contents TWENTY-FIVE The Advisor continuously monitors the investment positions owned by each Fund to ensure compliance with each Fund’s investment objective and the investment restrictions detailed in its Prospectus and the Funds’ Statement of Additional Information (“SAI”).The Advisor generally expects each Fund’s assets to be invested across various industries. FUND OF FUNDS STRUCTURE Each Fund seeks to achieve its investment objective by allocating its assets across various investment styles through investment in one or a number of Underlying Funds.Each Underlying Fund invests its assets pursuant to a different investment objective and a different investment style.The Advisor may select from Underlying Funds based upon changing markets and risk/return characteristics.In addition to its own expenses, each Fund bears a pro rata portion of the expenses of the Underlying Funds in which it invests.The expenses in the Underlying Funds will include management, administrative and operational expenses, as well as those expenses related to the ongoing management of the Underlying Fund’s portfolio, such as brokerage commissions, dividends paid out on short positions and interest on borrowing for leverage purposes.The operating expenses of the Underlying Funds, as well as Alpha and Beta, are contractually capped.As a result of the affiliated structure under which the Funds operate and the capping of operating expenses, the risk of layering fees inherent in a traditional fund of funds structure does not apply. MASTER/FEEDER FUND STRUCTURE In lieu of investing directly in Underlying Funds, each Fund is authorized to seek to achieve its investment objective by converting to a Master/Feeder Fund Structure pursuant to which each Fund would invest all of its investable assets in an investment company having substantially the same investment objective and policies as such Fund. This Master investment company would then allocate its assets among the affiliated Underlying Funds.The Master/Feeder Fund Structure is an arrangement that allows several investment companies with different shareholder-related features or distribution channels, but having substantially the same investment objective, policies and restrictions, to invest all of their assets in the same portfolio instead of managing them separately, thus achieving certain economies of scale. The SAI contains more information about the Funds, the Master/Feeder Fund Structure and the types of securities in which the Funds may invest.The Funds are not currently operating in this structure. Table of Contents TWENTY-SIX SHARE CLASSES The Funds issue their shares in multiple classes:No Load and Class C shares.This Prospectus offers No Load and Class C shares.The No Load shares are offered at NAV per share without a front-end or contingent deferred sales charge.The No Load shares are issued with an annual shareholder servicing fee of 0.25%.The Class C shares are offered at NAV per share without a front-end sales charge.The Class C shares have a contingent deferred sales charge of 1.00% and an annual Rule 12b-1 fee of 1.00% (“12b-1 Plan”). The Class C shares do not charge a shareholder servicing fee. PORTFOLIO HOLDINGS INFORMATION A description of the Funds’ policies and procedures with respect to the disclosure of each Fund’s portfolio securities is available in the Funds’ SAI.Currently, disclosure of each Fund’s holdings is required to be made quarterly within 60days of the end of each fiscal quarter in the Annual Report and Semi-Annual Report to Fund shareholders and in the quarterly holdings report on Form N-Q.A list of each Fund’s underlying portfolio holdings as of each calendar quarter-end is available on the Funds’ website at www.hatterasmutualfunds.com within 60 days after the calendar quarter-end.The calendar quarter-end portfolio holdings for the Funds will remain posted on the website until updated with required regulatory filings with the SEC.The Annual and Semi-Annual Reports are available by contacting Hatteras Alternative Mutual Funds Trust c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53202-0701 or calling 1-877-569-2382. INVESTMENT ADVISOR Hatteras Alternative Mutual Funds, LLC, 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (the “Advisor”), is registered as an investment advisor with the Securities and Exchange Commission under the 1940 Act.Effective September 15, 2009, Hatteras Capital Investment Management, LLC purchased 55% of the membership interests of Alternative Investment Partners, LLC (the “Transaction”).Following the Transaction, Alternative Investment Partners, LLC changed its name to Hatteras Alternative Mutual Funds, LLC.The Advisor is owned jointly by Hatteras Capital Investment Management, LLC, Asset Alliance (NY) Management Inc., (“Asset Alliance”), Asset Alliance Holding Corp., Lee W. Schultheis, Trust Advisory Group, Inc., Mark R. Tonucci and Michael E. Portnoy.On August 27, 2009, the Board of Trustees approved the Advisory Agreement (as defined herein) in light of the Transaction, which Advisory Agreement was subsequently approved by the shareholders of each Fund at a special meeting of shareholders held on September 9, 2009.There has been no change to the basis of computing the Advisor’s compensation. Table of Contents TWENTY-SEVEN In order to facilitate the efficient supervision and management of the Sub-Advisors by the Advisor and the Trust’s Board of Trustees (the “Board of Trustees,” “Board,” or “Trustees”), the Trust and the Advisor applied for, and the SEC approved, an exemptive order, which is also applicable to the Underlying Funds in the Underlying Funds Trust, that permits the Advisor, subject to certain conditions and approval by the Board of Trustees, but without shareholder approval, to hire new Sub-Advisors, change the terms of particular agreements with Sub-Advisors or continue the employment of existing Sub-Advisors after events that would otherwise cause an automatic termination of a sub-advisory agreement. Within 60 days of employing a new Sub-Advisor, shareholders will receive notification of the change. Subject to the authority of the Board of Trustees, the Advisor is responsible for the overall management of the Funds’ business affairs.The Advisor invests the assets of the Funds, either directly or by using Sub-Advisors, according to each Fund’s investment objective, policies and restrictions.Development of each Fund’s portfolio investment strategies and allocations to Sub-Advisors is done on a team management basis.The Advisor furnishes at its own expense all of the necessary office facilities, equipment and personnel required for managing the assets of the Funds. Pursuant to the investment advisory agreement by and between the Trust, on behalf of the Funds, and the Advisor (the “Advisory Agreement”), the Funds do not pay the Advisor an annual advisory fee, but rather each Underlying Fund pays a fee of 2.50% of such Underlying Fund’s average daily net assets to the Advisor, pursuant to the Underlying Funds Trust’s investment advisory agreement with the Advisor.The fees the Underlying Funds pay the Advisor are higher than fees typically paid by other mutual funds.This higher fee is attributable in part to the higher expenses and the specialized skills associated with managing alternative investment strategies.A discussion of the factors that the Board of Trustees considered in approving the Funds’ Advisory Agreement is available in the Annual Report dated December 31, 2009. The Advisor is responsible for paying fees to various shareholder servicing agents for performing shareholder servicing functions and maintaining shareholder accounts.These agents have entered into agreements with the Advisor (“Shareholder Servicing Agreement”) and perform these functions on behalf of their clients who own shares of the Funds.For this service, the Advisor receives an annual shareholder servicing fee equal to 0.25% of the No Load Shares of each Fund’s average daily net assets from which the shareholder servicing agents are paid. Table of Contents TWENTY-EIGHT The Advisor has also entered into an Operating Services Agreement, as amended (the “Services Agreement”) with the Funds to provide virtually all day-to-day services to the Funds.Each Fund pays the Advisor an annual operating services fee of 0.74% of such Fund’s average daily net assets.Additionally, the Underlying Funds have entered into a similar Operating Services Agreement with the Advisor, under which, each Underlying Fund pays the Advisor 0.50% of such Fund’s average daily net assets.The combined effect of the Advisory Agreements, the Shareholder Servicing Agreement and the two Services Agreements is to place a cap or ceiling on each Fund’s ordinary annual operating expenses at 3.99% of the No Load Shares and 4.74% of the Class C Shares of the average daily net assets of each Fund, excluding brokerage commissions and portfolio trading transfer tax, interest on Fund borrowings, dividends paid on short sales, taxes, litigation and other extraordinary expenses.On August 27, 2009, the Board of Trustees approved the Services Agreement. Under the terms of the Services Agreement, subject to the supervision of the Board of Trustees, the Advisor will provide, or arrange to provide, essentially all day-to-day operational services to the Funds.The Advisor pays all fees and expenses associated with the services it provides, including, but not limited to, expenses of legal compliance, shareholder communications and meetings of the shareholders. The Advisor will pay all expenses related to marketing the Funds as well as related bookkeeping expenses. Hatteras Alternative Mutual Funds, LLC is Advisor to the Funds, as well as to the Underlying Funds.The following Underlying Funds may be utilized by each Fund: Relative Value This strategy is designed to take advantage of perceived discrepancies in the market prices of certain convertible bond, common stock, fixed income and derivative securities.This strategy attempts to achieve current income, capital preservation and capital appreciation. Event Driven This strategy is designed to invest in securities whose prices are or will be impacted by a corporate event.This strategy attempts to achieve capital appreciation. Long/Short Equity This strategy employs long and short trading in common stock and preferred stock of U.S. and foreign issuers.This strategy attempts to achieve capital appreciation. Table of Contents TWENTY-NINE Market Neutral Equity This strategy is designed to exploit equity market inefficiencies, which involves being simultaneously invested in long and short matched equity portfolios generally of the same size, usually in the same market.This strategy attempts to achieve capital appreciation. Income Arbitrage This strategy is designed to take advantage of perceived discrepancies in the market prices of certain convertible bond, common stock, fixed income and derivative securities.This strategy attempts to achieve current income and capital appreciation. INVESTMENT SUB-ADVISORS The Advisor is responsible for selecting the Sub-Advisors to manage each Fund’s Underlying Funds.The Sub-Advisors will be engaged to manage the investments of the Underlying Funds in accordance with each Fund’s investment objective, policies and limitations and any investment guidelines established by the Advisor and the Board of Trustees.Each Sub-Advisor will be responsible, subject to the supervision and control of the Advisor and the Board of Trustees, for the purchase, retention and sale of securities in the portion of each Underlying Fund’s investment portfolio under its management. In order to facilitate the efficient supervision and management of the Sub-Advisors by the Advisor and the Trustees, the Trust and the Advisor applied for, and the SEC approved, an exemptive order that permits the Advisor, subject to certain conditions and approval by the Board of Trustees but without shareholder approval, to hire new Sub-Advisors, change the terms of particular agreements with Sub-Advisors or continue the employment of existing Sub-Advisors after events that would otherwise cause an automatic termination of a sub-advisory agreement.Within 60 days of retaining a new Sub-Advisor, shareholders will receive notification of the change. Each of the Sub-Advisors listed below rely upon respective advisory groups for the day-to-day management of the portion of each Underlying Fund’s portfolio that they manage.The Advisor will pay the Sub-Advisors monthly an annual fee based upon the net assets of each Underlying Fund allocated to that Sub-Advisor from the 2.50% Advisory fee paid to the Advisor pursuant to the Underlying Funds Trust Advisory Agreement.The Funds are not responsible for the payment of this Sub-Advisory fee. Alpha Equity Management, LLC The Advisor has entered into a sub-advisory agreement with Alpha Equity Management LLC (“Alpha Equity”), to manage a portion of the Market Neutral Equity portfolio.Alpha Equity is located at 90 State House Square, Suite 1100, Hartford, CT 06103, and is a registered investment advisor.Alpha Equity provides investment advice and portfolio management services to institutional managed accounts, pooled investment vehicles and investment companies. Table of Contents THIRTY AlphaStream Capital Management, LLC The Advisor has entered into a sub-advisory agreement with AlphaStream Capital Management, LLC (“AlphaStream”), to manage a portion of the Market Neutral Equity portfolio. AlphaStream is located at 3404 Mt. Diablo Blvd., Suite 17, Lafayette, CA 94549, and is a registered investment advisor. AlphaStream provides investment advice and portfolio management services to, investment companies, pooled investment vehicles and other corporate entities. Aristos Capital Management, LLC The Advisor has entered into a sub-advisory agreement with Aristos Capital Management, LLC (“Aristos”), to manage a portion of the Long/Short Equity portfolio.Aristos is located at, 1251 Avenue of the Americas, Suite 2370, New York, NY 10020 and is a registered investment advisor.Aristos provides investment advice and portfolio management services to investment companies and pooled investment vehicles. Concise Capital Management, LP The Advisor has entered into a sub-advisory agreement with Concise Capital Management, LP (“Concise”), to manage a portion of the Relative Value portfolio. Concise is located at 75 Valencia Avenue, Suite 711, Coral Gables, FL 33134, and is a registered investment advisor. Concise provides investment advice and portfolio management services to high net worth individuals, investment companies, and other pooled investment vehicles. FrontFour Capital Group, LLC The Advisor has entered into a sub-advisory agreement with FrontFour Capital Group, LLC (“FrontFour”), to manage a portion of the Event Driven portfolio. FrontFour is located at Two Stamford Landing, 68 Southfield Avenue, Suite 290, Stamford, CT 06902, and is a registered investment advisor.FrontFour provides investment advice and portfolio management services to investment companies and other pooled investment vehicles. GAMCO Asset Management, Inc. The Advisor has entered into a sub-advisory agreement with GAMCO Asset Management, Inc. (“GAMCO”), to manage a portion of the Event Driven portfolio.GAMCO is located at One Corporate Center, Rye, NY 10580, and is a registered investment advisor. GAMCO provides investment advice, management services and portfolio management services to individually managed accounts for high net worth individuals, investment companies, foundations, charitable organizations, pension and profit sharing plans, pooled investment vehicles, banking or thrift institutions, other corporate entities, and state and municipal governments. Table of Contents THIRTY-ONE Goldberg Advisers, LLC The Advisor has entered into a sub-advisory agreement with Goldberg Advisers, LLC (“Goldberg”), to manage a portion of the Long/Short Equity portfolio. Goldberg is located at 44 Montgomery Street, Suite 2100, San Francisco, CA 94104, and is a registered investment advisor.Goldberg provides investment advice and portfolio management services to individually managed accounts, investment companies, pooled investment vehicles, and other institutional clients. KDC Investment Management, LP The Advisor has entered into a sub-advisory agreement with KDC Investment Management, LP (“KDC”), to manage a portion of the Event Driven portfolio. KDC is located at 900 Third Avenue, Suite 1000, New York, NY 10022, and is a registered investment advisor. KDC provides investment advice and portfolio management services to investment companies, other pooled investment vehicles, and institutional managed accounts. Nicholas Investment Partners, L.P. The Advisor has entered into a sub-advisory agreement with Nicholas Investment Partners, L.P. (“Nicholas”), to manage a portion of the Relative Value portfolio. Nicholas is located at 6451 El Sicomoro Street, Rancho Santa Fe, CA 92067, and is a registered investment advisor. Nicholas provides investment advice and portfolio management services to individually managed accounts for high net worth individuals, investment companies and other pooled investment vehicles. OMT Capital Management, LLC The Advisor has entered into a sub-advisory agreement with OMT Capital Management, LLC (“OMT”), to manage a portion of the Long/Short Equity portfolio.OMT is located at One Montgomery Street, Suite 3300, San Francisco, CA 94104, and is a registered investment advisor.OMT provides investment advice and portfolio management services to pension and profit sharing plans, pooled investment vehicles, businesses and corporations and separately managed accounts. Osage Energy Partners, L.P. The Advisor has entered into a sub-advisory agreement with Osage Energy Partners, L.P. (“Osage”), to manage a portion of the Long/Short Equityportfolio. Osage is located at 25227 Grogans Mill Road, Suite 125, The Woodlands, TX 77380, and is a registered investment advisor.Osage provides investment advice and portfolio management services to individually managed accounts for high net worth individuals, investment companies, pooled investment vehicles and other corporate entities. Table of Contents THIRTY-TWO Phineus Partners L.P. The Advisor has entered into a sub-advisory agreement with Phineus Partners L.P. (“Phineus”), to manage a portion of the Long/Short Equity portfolio.Phineus is located at 251 Post Street, Suite 500, San Francisco, CA 94103, and is a registered investment advisor.Phineus provides investment advice and portfolio management services to pooled investment vehicles and separately managed accounts. Simran Capital Management, LLC The Advisor has entered into a sub-advisory agreement with Simran Capital Management, LLC (“Simran”), to manage a portion of the Event Driven portfolio. Simran is located at 161 North Clark Street, 47th Floor, Chicago, IL 60601, and is a registered investment advisor. Simran provides investment advice and portfolio management services to investment companies and other pooled investment vehicles. Smith Breeden Associates, Inc. The Advisor has entered into a sub-advisory agreement with Smith Breeden Associates, Inc. (“Smith Breeden”), to manage a portion of theRelative Valueportfolio.Smith Breeden is located at 280 South Mangum Street, Suite 301, Durham, NC 27701, and is a registered investment advisor. Smith Breeden provides investment advice, management services and portfolio management services to individually managed accounts for high net worth individuals, banking and thrift institutions, investment companies, pension and profit sharing plans, pooled investment vehicles, state and municipal government entities foundations and insurance funds. Sunnymeath Asset Management, Inc. The Advisor has entered into a sub-advisory agreement with Sunnymeath Asset Management, Inc. (“Sunnymeath”), to manage a portion of the Long/Short Equity portfolio. Sunnymeath is located at 151 Bodman Place, Suite 100, Red Bank, NJ 07701, and is a registered investment advisor. Sunnymeath provides investment advice and portfolio management services to individually managed accounts for high net worth individuals, investment companies, pension and profit-sharing plans, other pooled investment vehicles and charitable organizations. Tiburon Capital Management, LLC The Advisor has entered into a sub-advisory agreement with Tiburon Capital Management, LLC (“Tiburon”), to manage a portion of the Event Driven portfolio.Tiburon is located at 527 Madison Avenue, 6th Floor, New York, NY 10022, and is a registered investment advisor.Tiburon provides investment advice and portfolio management services to pooled investment vehicles and separately managed accounts. Table of Contents THIRTY-THREE TWIN Capital Management, Inc. The Advisor has entered into a sub-advisory agreement with TWIN Capital Management, Inc. (“TWIN Capital”), to manage a portion of the Market Neutral Equity portfolio. TWIN Capital is located at 3244 Washington Road, Suite 202, McMurray, PA 15317, and is a registered investment advisor. TWIN Capital provides investment advice, management services and portfolio management services to individually managed accounts for high net worth individuals, investment companies, pension and profit sharing plans, pooled investment vehicles, other corporate entities, and state and municipal governments. Zacks Investment Management, Inc. The Advisor has entered into a sub-advisory agreement with Zacks Investment Management, Inc. (“Zacks”), to manage a portion of the Market Neutral Equity portfolio.Zacks is located at 100 North Riverside Plaza, Suite 2200, Chicago, IL 60606, and is a registered investment advisor.Zacks provides investment advice, management services and portfolio management services to individually managed accounts for individuals, high net worth individuals, banking or thrift institutions, investment companies, pension and profit sharing plans, pooled investment vehicles and state or municipal government entities. PORTFOLIO MANAGERS Mr. Michael P. Hennen, CFA serves as a voting member of the Investment Committee for the Funds and is responsible for the oversight of the investment process and sub-advisor due diligence and selection.Prior to joining Hatteras, Mr. Hennen was a Vice President at Morgan Stanley in the Graystone Research Group, an alternative investments advisory group within Morgan Stanley, where he was on the Investment Committee and led the sourcing, evaluation, execution, and monitoring of alternative investments across a variety of strategies.Before joining Morgan Stanley, Mr. Hennen was an Analyst at Morningstar in Chicago.Mr. Hennen received his Bachelor of Business Administration degree in Finance from Western Michigan University.Mr. Hennen has also earned his designation as a Chartered Financial Analyst (CFA). Mr. Robert Murphy, CFA, FRM, CAIASM serves as a voting member of the Investment Committee for the Funds and is responsible for the development of internal risk management.Mr. Murphy was previously with Ivy Asset Management Corp. LLC (“Ivy”), a division of BNY Mellon Asset Management, where he served as a Managing Director in the Investment Strategies and Investment Products and Strategies groups.At Ivy, Mr. Murphy was responsible for investment research and assisted with product development and portfolio management.Prior to joining Ivy in 2008, Murphy was a Partner and Director of Risk Management at Meridian Capital Partners, where he worked in various senior capacities since 2001.Previously, Murphy held senior fixed income investment banking positions with A.G. Edwards, Cowen & Company, Donaldson, Lufkin & Jenrette, and Bear Stearns & Co., Inc.Mr. Murphy received Bachelor of Arts and Masters in Business Administration degrees from the State University of New York at Albany.He earned his designation as a Chartered Financial Analyst (CFA) and has also earned designations as a Financial Risk Manager (FRM) and Chartered Alternative Investment Analyst (CAIA). Table of Contents THIRTY-FOUR Mr. Michael E. Portnoy serves as a voting member of the Investment Committee for the funds and is responsible for sub-advisor due diligence on the Relative Value and Event Driven investment strategies.Prior to joining Hatteras Funds, Mr. Portnoy co-founded and was a Managing Director of Trust Advisors LLC from 1989 to 2009. Previously, Mr. Portnoy was a Senior Vice President at Evaluation Associates where he developed the firm’s institutional mutual fund and consulting business. Mr. Portnoy received his Masters of Business Administration from Capital University and his Bachelors of Arts degree from Ohio Wesleyan University. Mr. Mark R. Tonucci serves as a voting member of the Investment Committee for the funds and is responsible for sub-advisor due diligence on the Long/Short Equity and Market Neutral Equity investment strategies.Prior to joining Hatteras Funds, Mr. Tonucci co-founded and was a Managing Director of Trust Advisors LLC from 1989 to 2009. Previously, Mr. Tonucci was a Senior Vice President at Evaluation Associates, where he developed an investment management practice to service the institutional market. Mr. Tonucci has more than 30 years experience in the investment management, mutual fund, and trust industries. He received his Masters of Business Administration with a concentration in Finance and Economics from the University of New Haven and his Bachelors of Arts degree from Southern Connecticut State University. Lee W. Schultheis serves as a voting member of the Investment Committee for the Funds.Prior to joining Hatteras in 2009, Mr. Schultheis organized AIP Mutual Funds in 2002, where he served as the Chief Investment Officer and Managing Member of the Advisor from 2002 to 2009, and as Chief Executive Officer from 2004 to 2009. The SAI provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers and the portfolio managers’ ownership of securities in the Funds. Table of Contents THIRTY-FIVE DETERMINATION OF NET ASSET VALUE The NAV per share of each Fund will be determined at the close (generally 4:00 p.m., Eastern time) of the New York Stock Exchange (“NYSE”) on each day it is open for business and will be computed by determining the aggregate market value of all assets, based on the NAV per share of each of the Underlying Funds, of each Fund less its liabilities divided by the total number of shares outstanding.The NYSE is closed on weekends and on New Year’s Day, Martin Luther King, Jr. Day, Washington’s Birthday, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day.The determination of NAV per share for a particular day is applicable to all account applications for the purchase of shares, as well as all requests for the redemption of shares, received before the close of trading on the NYSE on that day.If events occur during the course of a day on which each Fund determines its NAV per share which, in the Advisor’s opinion, materially affect the value of one or more portfolio securities of an Underlying Fund, these securities will be valued at their fair value as determined in good faith by the policies and procedures adopted by the Board of Trustees.Valuing securities at fair value involves greater reliance on judgment than securities that have readily available market quotations. There can be no assurance that each Fund could obtain the fair value assigned to a security if it were to sell the security at approximately the time at which each Fund determines its NAV per share. Securities that are traded on more than one exchange are valued on the exchange determined by the Advisor to be the primary market. Securities primarily traded in the National Association of Securities Dealers Automated Quotation (“Nasdaq”) Global Market System for which market quotations are readily available shall be valued using the Nasdaq Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter (“OTC”) securities which are not traded in the Nasdaq Global Market System shall be valued at the most recent trade price. Options and futures contracts listed for trading on a securities exchange or board of trade shall be valued: (a) at the last quoted price, or (b) at the mean of the last bid and asked prices. In the absence of a sale, Options not listed for trading on a securities exchange or board of trade for which over-the-counter market quotations are readily available shall be valued at the mean of the current bid and asked prices. Fair value determinations may be required for the following securities: (1)securities for which market quotations are insufficient or not readily available at the valuation time on a particular business day; (2)securities for which, in the judgment of the Advisor or Sub-Advisor(s), the prices or values available do not represent the fair value of the instrument.Factors which may cause the Advisor or Sub-Advisor(s) to make such a judgment include, but are not limited to, the following: only a bid price or an asked price is available; the spread between bid and ask prices is substantial; the frequency of sales; the thinness of the market; the size of reported trades; and actions of the securities markets, such as the suspension or limitation of trading; and (3)securities determined to be illiquid in accordance with the Funds’ liquidity procedures. Table of Contents THIRTY-SIX Trading in Foreign Securities Trading in foreign securities may be completed at times that vary from the closing of the NYSE.In computing the NAV per share, each Fund values foreign securities at the latest closing price on the exchange on which they are traded immediately prior to the closing of the NYSE.Some foreign currency exchange rates may also be determined at the latest rate prior to the closing of the NYSE.Foreign securities quoted in foreign currencies are translated into U.S. dollars at the exchange rate of such currencies against the U.S. dollar, as provided by an approved pricing service.Occasionally, events that affect these values and exchange rates may occur between the times at which they are determined and the closing of the NYSE.If these events materially affect the value of portfolio securities, these securities will be valued at their fair value as determined in good faith by the Board of Trustees. HOW TO PURCHASE SHARES You may purchase No Load shares of the Funds at NAV per share without any sales or other charge or Class C shares by sending a completed account application to one of the following addresses: Regular Mail Express/Overnight Mail Hatteras Alternative Mutual Funds Trust (specify Fund and class) c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 Hatteras Alternative Mutual Funds Trust (specify Fund and class) c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 Note: The Funds do not consider the United States Postal Service or any other independent delivery service to be their agent.Therefore, deposit in the mail or with such services, or receipt at U.S. Bancorp Fund Services, LLC’s post office box, of accountapplications or redemption requests does not constitute receipt by the Transfer Agent of the Funds. Class C Shares The offering price of a Class C share is the NAV per share with no initial sales charge.Each Fund pays a Rule 12b-1 distribution fee of 1.00% of the average daily net assets of the Fund’s Class C shares.If you purchase Class C shares of the Funds, you will be subject to a 1.00% CDSC if you redeem your shares within 12 months of purchase.The CDSC does not apply to the purchase of shares from the reinvestment of dividends or capital gains distributions. Table of Contents THIRTY-SEVEN You may buy shares of the Funds by contacting the securities broker-dealer or other financial services firm who gave you this Prospectus. When you buy shares, be sure to specify whether you want Class C shares. Distribution and Service (Rule 12b-1) Plan The Funds have adopted a Distribution Plan or “Rule 12b-1 Plan.” Under the plan, Class C shares pay a distribution fee of 1.00% of the average daily net assets of the class to the Funds’ Advisor to finance any activity which is principally intended to result in the sale of Class C shares. Since a Fund’s assets are used to pay Rule 12b-1 fees on an ongoing basis, over time these fees will increase the cost of your investment and may cost you more than other types of sales charges. Consequently, long-term shareholders eventually may pay more than the economic equivalent of the maximum initial charges permitted by the Financial Industry Regulatory Authority, Inc. (“FINRA”). Purchasing Class C Shares Class C shares have no initial sales charge, but a Fund pays an aggregate distribution fee at the annual rate of 1.00% of average daily net assets. Class C shares have a CDSC of 1.00% for any shares redeemed within 12 months of purchase, measured from the first day of the month in which the shares were purchased. The 1.00% charge will be assessed based on the lesser of cost or market value (which, for purposes of determining the CDSC, shares are considered sold on a first-in, first-out basis). Minimum and Additional Investment Amounts The minimum initial investment for individuals, IRAs, corporations, partnerships and trusts is $10,000.The minimum for subsequent investments is $250.Shares of each Fund are offered on a continuous basis.Each Fund, however, reserves the right, in its sole discretion, to reject any account application to purchase shares.After you open an account, you may purchase additional shares by sending a check together with the remittance stub from your most recent confirmation statement or a note stating the name(s) on the account and the account number, to the above address. Make all checks payable to “Hatteras Alternative Mutual Funds Trust (specify Fund and class).”All purchases by check must be in U.S. dollars drawn on a U.S. financial institution.The Funds will not accept payment in cash or money orders.The Funds also do not accept cashier’s checks in amounts of less than $10,000.Also, to prevent check fraud, the Funds do not accept third-party checks, U.S. Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.If your payment is not received, your check does not clear or your electronic funds transfer via ACH is rejected, your purchase will be canceled.The Funds are unable to accept post-dated checks, post-dated on-line bill pay checks, or any conditional order or payment.In addition to any loss sustained by the Funds, a $25.00 charge may be imposed if your check does not clear.Shares of the Funds have not been registered for sale outside of the United States.The Funds generally do not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses.Shares are held in street name for the owners.The Funds reserve the right to reject any purchase in whole or in part. Table of Contents THIRTY-EIGHT The USA PATRIOT Act requires financial institutions, including the Funds, to adopt certain policies and programs to prevent money-laundering activities, including procedures to verify the identity of customers opening new accounts.When completing a new account application, you will be required to supply the Funds your full name, date of birth, social security number and permanent street address to assist the Funds in verifying your identity.Mailing addresses containing only a P.O. Box will not be accepted.Until such verification is made, the Funds may limit additional share purchases or close an account if it is unable to verify a shareholder’s identity.As required by law, the Funds may employ various procedures, such as comparing the information to fraud databases or requesting additional information or documentation from you, to ensure that the information supplied by you is correct. If the Funds do not have a reasonable belief of the identity of a shareholder, the account application will be rejected or the shareholder will not be allowed to perform a transaction on the account until such information is received.The Funds may also reserve the right to close the account within five business days if clarifying information/documentation is not received. Please consult your financial advisor to determine if you are eligible to purchase shares of each Fund through a qualified financial intermediary account. When Order is Processed All shares will be purchased at the NAV per share next determined after the Funds receive your account application or request in good order. All requests received in good order by the Funds before 4:00 p.m. (Eastern time) will be executed on that same day. Requests received after 4:00 p.m. will be processed on the next business day. Table of Contents THIRTY-NINE Good Order: When making a purchase request, make sure your request is in good order. “Good order” means your purchase request includes: · the name of the Fund and class; · the dollar amount of shares to be purchased; · a completed account application or investment stub; and · check payable to Hatteras Alternative Mutual Funds Trust. Purchase through Brokers You may invest in the Funds through brokers or agents who have entered into selling agreements with the Funds’ distributor. The brokers or agents may set their own initial and subsequent investment minimums. Investors may be charged a fee if they effect transactions through a broker or agent.The Funds have authorized one or more brokers to receive on their behalf purchase and redemption orders. Such brokers are authorized to designate other intermediaries to receive purchase and redemption orders on the Funds’ behalf.The Funds will be deemed to have received a purchase or redemption order when an authorized broker or, if applicable, a broker’s authorized designee, receives the order.Customer orders will be priced at each Fund’s NAV per share next computed after they are received by an authorized broker or the broker’s authorized designee.You may be charged a fee if you use a broker or agent to buy or redeem shares of the Funds.Brokers are responsible for placing orders promptly with the Funds and for forwarding payment promptly, as well as ensuring that you receive copies of the Funds’ Prospectus.Finally, various servicing agents use procedures and impose restrictions that may be in addition to, or different from those applicable to investors purchasing shares directly from the Funds.You should carefully read the program materials provided to you by your servicing agent. Telephone Purchase Investors may purchase additional shares of the Fund by calling 1-877-569-2382.If you elected this option on your account application, and your account has been open for at least 15 days, telephone orders will be accepted via electronic funds transfer from your bank account through the Automated Clearing House (ACH) network.You must have banking information established on your account prior to making a purchase.Each order must be in the amount of $250 or more.Your shares will be purchased at the NAV per share calculated on the day your order is placed, provided that your order is received prior to 4:00 p.m. Eastern time. Table of Contents FORTY Purchase by Wire To open an account or to make additional investments by wire, first call 1-877-569-2382 to notify the Funds of the incoming wire using the wiring instructions below: U.S. Bank N.A. 777 E. Wisconsin Avenue Milwaukee, WI53202 ABA #:075000022 Credit:U.S. Bancorp Fund Services, LLC Account #:112-952-137 Further Credit (fund name), (your name or the title on the account) (your account #) Initial Investment – By wire If you are making an initial investment in the Funds, before you wire funds the Funds’ transfer agent must have a completed account application, which is included with this Prospectus.Please contact the Funds’ transfer agent by phone to make arrangements with a telephone service representative to submit your completed account application via mail, overnight delivery, or facsimile.Upon receipt of your completed account application, the transfer agent will establish an account for you and a service representative will contact your within 24 hours to provide an account number and wiring instructions.You may then contact your bank to initiate the wire using the instructions you were given.Wired funds must be received prior to 4:00 p.m. Eastern time to be eligible for same day pricing.The Funds and U.S. Bank N.A. are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wire instructions. For Subsequent Investments – By wire If you are making a subsequent purchase, your bank should wire funds as indicated below.Before each wire purchase, you should be sure to notify the transfer agent at 1-877-569-2382.It is essential that your bank include complete information about your account in all wire instructions.If you have questions about how to invest by wire, you may call the Funds’ transfer agent.Your bank may charge you a fee for sending a wire payment to the Funds.Wired funds must be received prior to 4:00 p.m. Eastern time to be eligible for same day pricing.The Funds and U.S. Bank N.A. are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wire instructions. Table of Contents FORTY-ONE U.S. Bank N.A. 777 E. Wisconsin Avenue Milwaukee, WI 53202 ABA #: 075000022 Credit:U.S. Bancorp Fund Services, LLC Account #: 112-952-137 Further Credit:(fund name) (your name/title on the account) (account #) Automatic Investment Plan You may participate in the Funds’ Automatic Investment Plan, an investment plan that automatically debits money from your bank account and invests it in a Fund through the use of electronic funds transfers.After making an initial investment of at least $10,000, you may elect to make subsequent investments by transfers of a minimum of $100 on specified days of each month into your established Fund account.Your account application must be received 15 business days prior to the initial transaction.Please contact the Funds at 1-877-569-2382 for more information about the Funds’ Automatic Investment Plan.Shareholders should notify the Funds’ transfer agent of any changes to their Automatic Investment Plan at least five business days prior to the effective date.The Automatic Investment Plan must be implemented with a financial institution that is a member of the Automated Clearing House (“ACH”).We are unable to debit mutual fund or “pass through” accounts. Householding In an effort to decrease costs, the Funds intend to reduce the number of duplicate prospectuses and Annual and Semi-Annual Reports you receive by sending only one copy of each to those addresses shared by two or more accounts and to shareholders we reasonably believe are from the same family or household.Once implemented, if you would like to discontinue householding for your accounts, please call toll-free at 1-877-569-2382 to request individual copies of these documents.Once the Fund receives notice to stop householding, we will begin sending individual copies thirty days after receiving your request.This policy does not apply to account statements. Retirement Plans You may purchase shares of the Funds for your individual retirement plans.Please call the Funds at 1-877-569-2382 for the most current listing and appropriate disclosure documentation on how to open a retirement account. Table of Contents FORTY-TWO Exchange Privilege You may exchange your No Load shares of the Alpha for No Load shares of the Beta and vice versa and you may exchange your Class C shares of the Alpha for Class C shares of the Beta and vice versa.You should carefully read the Prospectus of the other fund before exchanging shares into that fund.Be advised that exercising the exchange privilege consists of two transactions: a sale of shares of a Fund and the purchase of shares in another.Further, exchanges may have certain tax consequences and you could realize short- or long-term capital gains or losses.Exchanges are generally made only between identically registered accounts unless you send written instructions with a signature guarantee requesting otherwise.You should request your exchange prior to market close to obtain that day’s NAV per share.Exchange requests received after the close of the NYSE will be treated as though received on the next business day. REDEMPTIONS You may sell (redeem) your Fund shares on any day the NYSE is open for business either directly to the Funds or through your investment representative. Written Redemption Requests You may redeem your shares by simply sending a written request to the Funds’ transfer agent.You should give your account number and state whether you want all or some of your shares redeemed.The letter should be signed by all of the shareholders whose names appear on the account registration.You should send your redemption request to: Regular Mail Express/Overnight Mail Hatteras Alternative Mutual Funds Trust (specify Fund and class) c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 Hatteras Alternative Mutual Funds Trust (specify Fund and class) c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 Note The Funds do not consider the United States Postal Service or any other independent delivery service to be their agent. Redeeming by Telephone If you complete the telephone redemption option on your account application, you may redeem shares having a value of up to $100,000 by telephone.The proceeds will be sent on the business day following the redemption, but no later than the seventh business day after receipt.The proceeds can be mailed to the address designated on your account, wired or electronic funds transferred directly to your existing account in any commercial bank or brokerage firm within the United States as designated on the Funds’ transfer agent’s records.There is a $15 charge for each wire.There is no charge to have proceeds sent by electronic funds transfer and credit will be available in two to three business days.To redeem by telephone, call 1-877-569-2382.IRA accounts are not redeemable by telephone. Table of Contents FORTY-THREE If you decline the option, but wish to add it at a later time a signature verification from a Signature Validation Program member or other acceptable form of authentication from a financial institution source will be required. The Funds reserve the right to suspend the telephone redemption privileges with respect to your account if the name(s) or the address on the account has been changed within the previous 30 days.Neither the Funds, U.S. Bancorp Fund Services, LLC, nor their respective affiliates will be liable for complying with telephone instructions they reasonably believe to be genuine or for any loss, damage, cost or expenses in acting on such telephone instructions and you will be required to bear the risk of any such loss.The Funds or U.S. Bancorp Fund Services, LLC, or both, will employ reasonable procedures to determine that telephone instructions are genuine.If the Funds and/or U.S. Bancorp Fund Services, LLC, do not employ these procedures, they may be liable to you for losses due to unauthorized or fraudulent instructions.These procedures may include, among others, requiring forms of personal identification prior to acting upon telephone instructions, providing written confirmation of the transactions and/or tape recording telephone instructions.Once a telephone transaction has been placed, it cannot be cancelled or modified. Telephone trades must be received by or prior to market close.During periods of high market activity, shareholders may encounter higher than usual call wait times.Please allow sufficient time to ensure that you will be able to complete your telephone transaction prior to market close. Wire Redemptions If you request your redemption by wire transfer, you will be required to pay a $15.00 wire transfer fee to U.S. Bancorp Fund Services, LLC to cover costs associated with the transfer, but U.S. Bancorp Fund Services, LLC does not charge a fee when transferring redemption proceeds by electronic funds transfer.In addition, your bank may impose a charge for receiving wires. Systematic Withdrawal Plan If your individual account, IRA or other qualified plan account has a current account value of at least $25,000, you may adopt a Systematic Withdrawal Plan (“SWP”) to provide for monthly, quarterly or annual payments.Under the plan, payments of $500 or more can be sent by check to your address of record, or can be sent by electronic funds transfer through the Automated Clearing House (ACH) network to your pre-determined bank account.This service may be terminated or modified by the Fund at any time.A withdrawal under the SWP involves redemption of shares of the Fund, and may result in a gain or loss for federal income tax purposes.In addition, if the amount withdrawn exceeds the dividends credited to your account, the account ultimately may be depleted.Any request to change or terminate your SWP should be communicated in writing or by telephone to the Funds’ transfer agent no later than five days before the next scheduled withdrawal.If you wish to open a SWP, please indicate on your account application or contact the Funds at 1-877-569-2382. Table of Contents FORTY-FOUR When Redemptions are Sent Once the Funds receive your redemption request in “good order” as described below, your redemption will be processed at the next determined NAV per share following receipt of your redemption request.Proceeds will typically be sent on the next business day, but not later than the seventh day after redemption.If you purchase shares using a check, and soon after request a redemption, the Funds will honor the redemption request, but will not mail the proceeds until your purchase check has cleared (usually within 12 days). Good Order Your redemption request will be processed if it is in “good order.”To be in good order, the following conditions must be satisfied: • The request should be in writing, indicating the number of shares or dollar amount to be redeemed; • The request must identify your account number; • The request should be signed by you and any other person listed on the account, exactly as the shares are registered; and • The request should include a signature guarantee, if applicable (see section titled, “When You Need Signature Guarantees” below). When You Need Signature Guarantees The Funds’ transfer agent may require a signature guarantee for certain redemption requests.A signature guarantee assures that your signature is genuine and protects you from unauthorized account transfers. A signature guarantee is required to redeem shares in the following situations: · if ownership is changed on your account; · when redemption proceeds are payable or sent to any person, address or bank account not on record; · written requests to wire redemption proceeds (if not previously authorized on the account); Table of Contents FORTY-FIVE · if a change of address request was received by the transfer agent within the last 30 days; and/or · for redemptions over $100,000. Non-financial transactions, including establishing or modifying certain services on an account, may require a signature verification from a Signature Validation Program member or other acceptable form of authentication from a financial institution source. In addition to the situations described above, the Funds and/or the transfer agent reserve the right to require a signature guarantee or signature validation stamp in other instances based on the circumstances. Signature guarantees will generally be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants from the New York Stock Exchange Medallion Signature Program and the Securities Transfer Agents Medallion Program.A notary public is not an acceptable signature guarantee. Retirement Plans If you own an IRA or other retirement plan, you must indicate on your redemption request whether the Funds should withhold federal income tax.Unless you elect in your redemption request that you do not want to have federal tax withheld, the redemption will be subject to 10% back-up withholding tax. Redeeming through Broker If shares of the Funds are held by a broker-dealer, financial institution, or other servicing agent, you must contact that servicing agent to redeem shares of the Funds. The servicing agent may charge a fee for this service. Low Balances If at any time your account balance falls below $10,000, the Funds may notify you that, unless the account is brought up to at least $10,000, your account could be closed.This will not apply to any account balances that drop below $10,000 due to a decline in NAV per share.The Funds may, within 30 days, redeem all of your shares and close your account by sending you a check to the address of record.The Funds will not charge any redemption fee on involuntary redemptions. TOOLS TO COMBAT FREQUENT TRANSACTIONS The Funds are intended for long-term investors.The Funds discourage excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm Fund performance. While not specifically unlawful, the practice utilized by short-term traders to time their investments and redemptions of Fund shares with certain market-driven events can create substantial cash flows.These cash flows can be disruptive to the portfolio manager’s attempts to achieve a Fund’s objectives.Further, frequent short-term trading of Fund shares drives up the Funds’ transaction costs to the detriment of the remaining shareholders. Table of Contents FORTY-SIX For these reasons, the Funds use a variety of techniques to monitor for and detect abusive trading practices. The Funds do not accommodate “market timers” and discourage excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm Fund performance.The Board of Trustees has developed and adopted a market timing policy, which takes steps to reduce the frequency and effect of these activities in the Funds.These steps include, monitoring trading activity, using fair value pricing, as determined by the Funds’ Board of Trustees, when the Advisor determines current market prices are not readily available.These techniques may change from time to time as determined by the Funds in their sole discretion. Trading Practices Currently, the Funds reserve the right, in their sole discretion, to identify trading practices as abusive.The Funds may deem the sale of all or a substantial portion of a shareholder’s purchase of Fund shares to be abusive. In addition, the Funds reserve the right to accept purchases and exchanges if they believe that such transactions would not be inconsistent with the best interests of Fund shareholders or this policy. The Funds monitor selected trades in an effort to detect excessive short-term trading activities. If, as a result of this monitoring, the Funds believe that a shareholder has engaged in excessive short-term trading, they may, in their discretion, ask the shareholder to stop such activities or refuse to process purchases or exchanges in the shareholder’s accounts other than exchanges into a money market fund. In making such judgments, the Funds seek to act in a manner that they believe is consistent with the best interests of shareholders. Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions the Funds handle, there can be no assurance that the Funds’ efforts will identify all trades or trading practices that may be considered abusive. In addition, the Funds’ ability to monitor trades that are placed by individual shareholders within group, or omnibus, accounts maintained by financial intermediaries is limited because the Funds do not have simultaneous access to the underlying shareholder account information. In compliance with Rule 22c-2 of the Investment Company Act of 1940, as amended, the Funds’ distributor, on behalf of the Funds, has entered into written agreements with each of the Funds’ financial intermediaries, under which the intermediary must, upon request, provide the Funds with certain shareholder and identity trading information so that the Funds can enforce their market timing policies. Table of Contents FORTY-SEVEN Fair Value Pricing The trading hours for most foreign securities end prior to the close of the New York Stock Exchange, the time each Fund’s NAV per share is calculated. The occurrence of certain events after the close of foreign markets, but prior to the close of the U.S. market (such as a significant surge or decline in the U.S. market) often will result in an adjustment to the trading prices of foreign securities when foreign markets open on the following business day. If such events occur, each Fund may value foreign securities at fair value, taking into account such events, when it calculates its NAV per share. Fair value determinations are made in good faith in accordance with procedures adopted by the Board of Trustees. The Board of Trustees has also adopted procedures, which utilize fair value procedures when any assets for which reliable market quotations are not readily available or for which the Funds’ pricing service does not provide a valuation or provides a valuation that in the judgment of the Advisor to the Funds holding such assets does not represent fair value. The Funds may also fair value a security if the Funds or the Advisor believe that the market price is stale. Other types of securities that the Funds may hold for which fair pricing might be required include illiquid securities including restricted securities and private placements for which there is no public market. There can be no assurance that the Funds could obtain the fair value assigned to a security if it were to sell the security at approximately the time at which each Fund determines its NAV per share. TAX STATUS, DIVIDENDS AND DISTRIBUTIONS Each Fund intends to distribute substantially all of its net investment income and net capital gain in December.Distributions will be reinvested in shares of the Funds unless you elect to receive cash.Dividends from net investment income (including any excess of net short-term capital gain over net long-term capital loss) are generally taxable to investors as ordinary income or, under current law, qualified dividend income, while distributions of net capital gain (the excess of net long-term capital gain over net short-term capital loss) are generally taxable as long-term capital gain, regardless of your holding period for the shares.Any dividends or capital gain distributions you receive from the Funds will normally be taxable to you when made, regardless of whether you reinvest dividends or capital gain distributions or receive them in cash.If you elect to have dividends and/or capital gains paid in cash, and the U.S. Postal Service cannot deliver the check, or if a check remains outstanding for six months, the Funds reserve the right to reinvest the distribution check into your account, at each Fund’s current NAV per share, and to reinvest all subsequent distributions. Table of Contents FORTY-EIGHT Each Fund expects that, as a result of its investment objectives and strategies, its distributions will consist primarily of short-term capital gains, which are taxable as ordinary income or, under current law, qualified dividend income, depending on the source of such income to the Funds and any holding period requirements.A portion of the ordinary income dividends paid to you by the Funds may be qualified dividends eligible for taxation at long-term capital gain rates.Certain dividends or distributions declared in October, November or December as of a record date in such a month will be taxed to shareholders as if received in December, if they are paid during the following January.Each year the Funds will inform you of the amount and type of your distributions. IRAs and other qualified retirement plans are generally exempt from federal income tax with respect to an investment in a regulated investment company, if they have not funded such investment with borrowed funds. Your redemptions, including exchanges, may result in a capital gain or loss for federal income tax purposes.A capital gain or loss on your investment is the difference between the cost of your shares, including any sales charges, and the amount you receive when you sell them. On the account application, you will be asked to certify that your social security number or taxpayer identification number is correct and that you are not subject to backup withholding for failing to report income to the IRS. If you are subject to backup withholding, the IRS requires the Funds to withhold a percentage of any dividend and redemption or exchange proceeds. The Funds will reject any account application that does not include a certified social security or taxpayer identification number. This summary is not intended to be and should not be construed to be legal or tax advice to any current holder of the Funds’ shares. You should consult your own tax advisors to determine the tax consequences of owning Fund shares. IMPORTANT INFORMATION REGARDING DIVIDENDS ON SHORT SALES AND INTEREST ON FUND BORROWING The Funds, through their investment in affiliated Underlying Funds, use modest leverage and short-selling techniques in pursuing their strategies.Total Annual Fund Operating Expenses includes expenses paid by the Funds to vendors and their pro-rata share of such expenses paid by the Underlying Funds; also included are dividends paid out on short positions, and interest on borrowing for leverage purposes.However, Total Annual Fund Operating Expenses excludes brokerage commissions.Also, the short dividends expense is typically offset, in its entirety or in part, by the income derived from Table of Contents FORTY-NINE earnings on the cash proceeds of the short sales.The actual impact of these expenses and income on the Funds may vary dramatically from year-to-year along with prevailing short-term interest rates, and portfolio composition and executive decisions.Total Annual Fund Operating Expenses for Alpha and Beta, which includes the Funds’ expenses and their pro-rata share of expenses paid by the Underlying Funds (which includes an Advisory fee of 2.50% and an Operating Services fee of 0.50%) and excludes these short dividends expense and income items, are capped contractually at 3.99%. Table of Contents FIFTY FINANCIAL HIGHLIGHTS The financial highlights tables that follow are intended to help you understand each Fund’s No Load and Class C shares’ financial performance since each share class of the Fund’s commencement.In 2006, each Fund changed its fiscal year end from July31 to December 31.Certain information reflects financial results for a single Fund share.The total returns in the table represent the rate that an investor would have earned on an investment in the Funds (assuming reinvestment of all dividends and distributions).The financial highlights below have been derived from the Funds’ financial statements.The financial statements for the fiscal years ended December 31, 2009, December 31, 2008 and December 31, 2007 have been audited by KPMG LLP, the Funds’ independent registered public accounting firm.The financial statements for the prior periods were audited by the Funds’ prior independent registered public accounting firm.KPMG LLP’s report, along with the Funds’ financial statements, is included in the Funds’ Annual Report, which is available upon request. Table of Contents FIFTY-ONE No Load Year Ended December 31, 2009 Year Ended December 31, 2008 Year Ended December 31, 2007 Period from August 1, 2006 through December 31, 2006(1) Year Ended July 31, 2006 Year Ended July 31, 2005 ALPHA HEDGED STRATEGIES FUND Per Share Data(2): Net Asset Value, Beginning of Period $ Gain (Loss) from Investment Operations: Net investment income (loss)(3)(8) Net realized and unrealized gain (loss) on investments ) Total Gain (Loss) from Investment Operations ) Less Dividends and Distributions: Net investment income ) ) ) — ) — Net realized gains — ) ) — — — Total Dividends and Distributions ) ) ) — ) — Net Asset Value, End of Period $ Total Return % -31.63 % % %(5) % % Ratios/Supplemental Data: Net assets (000’s omitted), end of Period $ Ratio of expenses including dividends on short positions and interest expense to average net assets: %(4)(9) %(4)(9) %(4)(9) %(4)(6) %(4) % Ratio of expenses excluding dividends on short positions and interest expense to average net assets: %(4) %(4) %(4) %(4)(6) %(4) % Ratio of net investment income including dividends on short positions and interest expense to average net assets: %) %) % %(6) %)(7) %) Ratio of interest expense and dividends on short positions to average net assets: %(9) %(9) %(9) %(6) % % Portfolio turnover rate 54
